

AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of July 28,
2016 (the “Effective Date”), by and between RRE BENT OAKS HOLDINGS, LLC, a
Delaware limited liability company, having an address at c/o Resource Real
Estate, Inc., 1845 Walnut Street, 18th Floor, Philadelphia, PA 19103 (“Seller”),
and FIRMUS EQUITY PARTNERS, LLC, a Kansas limited liability company, having an
address at 770 North Sherman, #102, Denver, CO 80203 (“Buyer”).


W I T N E S S E T H:
In consideration of the covenants and provisions contained herein, and intending
to be legally bound hereby, the parties hereto agree as follows:
1.Agreement to Sell and Purchase. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, subject to all of the terms and conditions of
this Agreement, all of Seller’s right, title and interest in and to the project
commonly known as “Bent Oaks Apartments” containing approximately 146 apartment
units located at 3600 North Hills Drive, Austin, TX 78731 and consisting of the
following (collectively, the “Property”):
(a)
    Real Property. All of that certain tract of land more fully described on
Exhibit A to this Agreement (the “Land”) together with all improvements thereon
(the “Improvements”), and all appurtenances thereto (including, without
limitation, all easements, rights‑of‑way, water rights, privileges, licenses,
and other rights and benefits belonging to, running with the owner of, or in any
way relating to the aforesaid tract of land and all trees, shrubbery and
plants); together with all rights, title and interest of Seller in and to any
land lying in the bed of any street, opened or proposed, in front of or abutting
or adjoining the aforesaid tract of land, and all right, title and interest of
Seller in and to any unpaid award for the taking by eminent domain of any part
of the aforesaid tract of land or for damage to such tract of land by reason of
a change of grade of any street (collectively, the “Real Property”);
(b)
    Personal Property. All fixtures, furniture, equipment, supplies and other
tangible and intangible personal property attached or appurtenant to, or located
in or on, or used solely in connection with the Real Property, which are owned
by Seller excluding, however, any “Thin Client Solutions” hardware and software
and any items upon which appears the “Resource Residential” logo, including
without limitation, any door rugs, portable movie screens, marketing brochures
and other literature (collectively, the “Personal Property”);
(c)
    Leases. The Seller’s interest in all leases, tenancies, licenses and other
agreements for the use or occupancy of any portion of the Property and all
guaranties in connection therewith (the “Leases”); and
(d)
    Contracts. To the extent assignable, the Seller’s interest in all leasing,
service, supply and maintenance contracts relating to the Land, Improvements, or
Personal Property (collectively, the “Contracts”), but only to the extent Buyer
elects to have such Contracts assigned to it in accordance with Section 5(c)
hereof.
2.
    Purchase Price; Deposit. The purchase price (the “Purchase Price”) for the
Property, subject to


LW:1033795.4

--------------------------------------------------------------------------------




adjustments as provided in this Agreement, shall be FIFTEEN MILLION FIVE HUNDRED
SIXTY-FIVE THOUSAND AND 00/100 DOLLARS ($15,565,000.00), and shall be paid as
follows:
(a)
    Three Hundred Fifty Thousand and 00/100 Dollars ($350,000.00) (the
“Deposit”) to be paid within three (3) business days after the Effective Date in
immediately available funds and delivered to Heritage Title Company of Austin,
Inc., 401 Congress, Suite 1500, Austin, TX 78701, Attention: John P. Bruce,
Phone: (512) 505-5012, Facsimile: (512) 380-8812; Email:
jbruce@heritage-title.com (“Escrow Holder” or “Title Company”).
(b)
    The Deposit shall be held by Escrow Holder in one or more interest bearing
federally‑insured money market accounts acceptable to both Seller and Buyer. As
used in this Agreement, “Deposit” shall mean and include the Deposit as defined
in Subsection 2(a) above and any interest earned thereon. If requested by Escrow
Holder, Buyer shall execute and deliver a Form W-9 to Escrow Holder. Failure by
Buyer to deliver the Deposit as provided above shall be a material default
hereunder and shall render this Agreement terminable or, alternatively, voidable
at the option of the Seller.
(c)
    The balance of the Purchase Price, as adjusted in accordance herewith, shall
be paid at Closing by wire transfer of immediately available funds and delivered
to Escrow Holder.
(d)
    Concurrent with its deposit of the Deposit with the Escrow Holder, Buyer
shall deposit with the Escrow Holder the additional amount of Fifty Dollars
($50.00) (the “Independent Contract Consideration”) which Seller and Buyer agree
shall be paid to Seller if this Agreement is terminated for any reason.
Moreover, Seller and Buyer agree and acknowledge that the Independent Contract
Consideration has been bargained for and agreed as additional consideration for
Seller’s execution and delivery of this Agreement and for Buyer’s rights of
review, inspection and termination provided herein. At Closing, the Independent
Contract Consideration shall not be applied to the Purchase Price.
3.
    Disposition of Deposit; Defaults.
(a)
    Held in Escrow. Subject to Section 3(e) below, the Deposit shall be held in
escrow and disbursed by Escrow Holder strictly in accordance with the terms of
this Agreement.
(b)
    Upon Default.
(i)
    IF BUYER, WITHOUT THE RIGHT TO DO SO AND IN DEFAULT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, FAILS TO COMPLETE CLOSING OR OTHERWISE DEFAULTS UNDER OR
BREACHES THIS AGREEMENT, SELLER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
AND BE PAID THE DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT
SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A BUYER DEFAULT WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE
AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF


2
LW:1033795.4

--------------------------------------------------------------------------------




THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE
DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. EACH PARTY SPECIFICALLY CONFIRMS
THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS
REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE RIGHT OF SELLER TO BE
PAID THE DEPOSIT SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY FOR BUYER’S FAILURE
TO PURCHASE THE PROPERTY OR OTHER BREACH OR DEFAULT OF THIS AGREEMENT.
(ii)
    If Seller, without the right to do so and in default of its obligations
under this Agreement, fails to complete Closing or otherwise defaults under or
breaches this Agreement, Buyer shall have the right to (i) terminate this
Agreement, in which event Buyer shall be entitled to the immediate return of the
entire Deposit as its sole and exclusive remedy (subject to the remainder of
this paragraph) and neither Seller nor Buyer shall have any further obligations
under this Agreement, except those matters expressly provided in this Agreement
to survive termination, or (ii) institute a civil court action for specific
performance (but not damages); provided that Buyer shall commence its action of
specific performance against Seller within ninety (90) days after the scheduled
Closing Date. UNDER NO CIRCUMSTANCES MAY BUYER SEEK OR BE ENTITLED TO RECOVER
ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF
WHICH BUYER SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
AGREEMENT. BUYER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY
LIEN AGAINST ANY PROPERTY UNLESS AND UNTIL IT HAS FILED AN ACTION SEEKING
SPECIFIC PERFORMANCE. Notwithstanding anything to the contrary set forth herein,
if Buyer terminates this Agreement pursuant to this paragraph and the Seller
default or failure at issue is the failure by Seller to deliver on or before the
Closing Date one or more of the documents for the Closing required under
Subsections 15(a)(i)-(vii) and (x)-(xii), duly executed and acknowledged by
Seller where applicable, then in addition to a return of the entire Deposit,
Buyer shall be entitled to damages from Seller in an amount equal to all of the
losses, costs and expenses actually incurred by Buyer in connection with this
Agreement and the pursuit of the transactions contemplated by same or otherwise
in reliance upon Seller timely performing all of its obligations under this
Agreement for Closing, such damages not to exceed $500,000 in the aggregate.
Buyer’s claim for damages under the preceding sentence shall survive the
termination of this Agreement, and Seller acknowledges that such claim shall not
be barred by any limitations on damages or remedies within this paragraph or
elsewhere in this Agreement.
(c)
    Upon Closing. If Closing is completed hereunder, Escrow Holder shall pay the
Deposit to Seller as a credit against the Purchase Price.
(d)
    Upon Termination by Buyer. If Buyer terminates this Agreement as a result of
Seller’s default or pursuant to the exercise of any right of termination
permitted by this Agreement, upon the earlier to occur of: (i) receipt by Escrow
Holder of written joint instructions consistent with this Agreement from Seller
and Buyer or (ii) entry of a final and unappealable adjudication determining
which party is entitled to receive the Deposit, the Deposit shall be distributed
in accordance with such written instructions or adjudication.


3
LW:1033795.4

--------------------------------------------------------------------------------




(e)
    Hard Deposit. Notwithstanding any provision herein to the contrary, Buyer
hereby acknowledges and agrees that $250,000 of the Deposit (the “Hard Deposit”)
shall be (i) a “hard” deposit that is non-refundable to Buyer except as
expressly set forth in this Section 3(e) and (ii) immediately released by Escrow
Holder to Seller upon Escrow Holder’s receipt of the Deposit pursuant to Section
3(a) above; provided, however, that Buyer shall be entitled to a return by
Seller of the Hard Deposit in the case of a termination by Buyer under Section
3(b)(ii) (Seller Default) or a termination by Buyer where authorized under
Section 13 or 14 of this Agreement. This provision shall survive termination of
this Agreement.
4.
    Closing. The consummation of the purchase and sale of the Property (the
“Closing”) shall take place on or before September 15, 2016 or at earlier date
as mutually agreed to in writing by the parties (the “Closing Date”). The
Closing shall be conducted through an escrow with the Escrow Holder, with escrow
fees to be paid equally by Seller and Buyer. IT IS AGREED THAT TIME IS OF THE
ESSENCE OF THIS AGREEMENT.




5.
    Inspection and Title Review.


(a)
    Inspection Period. Buyer and its authorized agents and representatives shall
have the right to enter upon the Land and Improvements (including all of the
apartment units, but subject to the rights of tenants under the Leases and in
accordance with applicable law) at all reasonable times during normal business
hours to inspect and conduct reasonably necessary inspections and tests on the
Property at its sole cost and expense, including, without limitation,
engineering and hazardous material inspections; provided, however, any intrusive
physical testing will be conducted by Buyer only after obtaining Seller’s prior
written consent. The right granted in the immediately preceding sentence may be
exercised during the period commencing on the Effective Date and ending on the
earlier to occur of the Closing Date or termination of this Agreement. Buyer
shall bear the cost of all inspections and tests, and Buyer shall give
reasonable notice to the management of any inspection or test to be conducted on
the Property. Buyer hereby indemnifies and holds Seller and the Property
harmless as to all loss, property damage, bodily injury, cost or expense
resulting from Buyer’s inspections and tests of the Property, including, without
limitation, claims for services rendered by third parties conducting such
inspections and tests. Buyer shall also restore the Land and Improvements to the
condition in which the same were found before any such entry upon the Property
and inspection or examination was undertaken. Such agreement to repair and
restore, and to indemnify and hold harmless Seller shall expressly survive
closing or any termination of the Agreement, but shall not apply to pre-existing
conditions and matters merely discovered by Buyer or such third parties. Buyer
shall maintain, or shall cause its contractors to maintain, public liability and
property damage insurance insuring Buyer (and naming Seller as an additional
insured party) against any liability arising out of any entry or inspections of
the Property or work performed about the Property pursuant to the provisions
hereof and shall deliver certificates of insurance evidencing such coverage to
Seller prior to any entry by Buyer or its contractors on the Property.


(b)
    Document Review. Within three (3) business days after the Effective Date,
Seller shall deliver to Buyer (or make available for inspection at the Property)
copies of the items listed on Schedule 5(b) attached hereto and made a part
hereof, but only to the extent such items are in Seller’s possession or control
(collectively, “Documents”); provided that Leases shall be available for
inspection at the Property


4
LW:1033795.4

--------------------------------------------------------------------------------




only. Except as otherwise expressly set forth in this Agreement, Seller makes no
representations or warranties, either express or implied, and shall have no
liability with respect to the accuracy or completeness of the information, data
or conclusions contained in any information provided to Buyer, and Buyer shall
make its own independent inquiry regarding the economic feasibility, physical
condition and environmental state of the Property during the period beginning on
the Effective Date and ending at 5:00 pm (Eastern) on August 17, 2016 (the
“Inspection Period”).
(c)
    Assignment or Termination of Contracts. Buyer shall assume all Contracts at
Closing subject to this Section 5(c). Prior to the expiration of the Inspection
Period, Buyer may advise Seller in writing of any Contracts that it elects to
have terminated upon Closing and Seller shall provide timely notices of
termination; provided, however, that Seller shall not terminate, and Buyer
expressly agrees to assume, all Contracts that are not cancellable by their
terms or which cannot be terminated without cost or penalty to Seller. At
Closing, Seller shall assign and Buyer shall assume all Contracts that have not
terminated as of the Closing Date, including without limitation, any remaining
rights and obligations under Contracts under which the notice required to
terminate such Contracts, though delivered, will not have run prior to Closing.
Notwithstanding the foregoing, all existing agreements for management of the
Property shall be terminated as of the Closing Date, as well as any so-called
“master” Contracts that pertain to multiple properties controlled by Seller and
its affiliates.
(d)
    Right of Termination. If Buyer determines that the Property is not suitable
in Buyer’s sole discretion, then Buyer may terminate this Agreement by written
notice to Seller on or before 5:00 pm (Eastern) on the last day of the
Inspection Period and this Agreement shall be null and void for all purposes
(except for provisions that expressly survive hereunder) and the Deposit (less
the Hard Deposit) shall be returned to Buyer. In the event that Buyer does not
deliver notice of termination of this Agreement prior to the expiration of the
Inspection Period, Buyer shall be deemed to have waived its right to terminate
under this Section 5(d) and the Deposit shall be non-refundable to Buyer except
in accordance with the terms of Section 3(b)(ii) above or a termination by Buyer
where authorized under Section 13 or 14 of this Agreement.
6.
    Condition of Title.
(a)     Commitment to Insure. Within three (3) business days after the Effective
Date, Seller shall deliver to Buyer a copy of Seller’s Owner’s Policy of title
insurance and Buyer shall promptly order a commitment from the Title Company
(the “Title Commitment”) to provide a standard owner’s title insurance policy
for the Property in an amount equal to the Purchase Price (the “Title Policy”);
and (ii) Seller shall deliver to Buyer a copy the most recent ALTA/ACSM Land
Title Survey of the Property in Seller’s possession, if any (the “Existing
Survey”). Buyer, at its option and expense, may obtain a new survey, or an
update of the Existing Survey of the Real Property (the “Survey”).
(b)    During the Inspection Period, Buyer shall review title to the Real
Property as disclosed by the Title Commitment and, if obtained, the Survey.
Seller shall have no obligation to cure title objections except to satisfy and
remove liens of an ascertainable amount created by, through, or under Seller or
its affiliates, which liens Seller shall cause to be released at the Closing or
affirmatively insured over by the Title Company. Seller further agrees to remove
any exceptions or encumbrances to title which are created by Seller after the
Effective Date of this Agreement without Buyer’s written consent or which Seller
commits in writing to cure (collectively with the liens addressed in the
preceding sentence, the “Seller Cure Items”).


5
LW:1033795.4

--------------------------------------------------------------------------------




Buyer may terminate this Agreement and receive a refund of the Deposit (less the
Hard Deposit) at any time prior to the expiration of the Inspection Period or if
the Title Company revises the Title Commitment after the expiration of the
Inspection Period to add or modify exceptions in a material adverse manner, if
such additions or modifications are not acceptable to Buyer and are not removed
by the Closing Date. Seller shall execute at Closing an affidavit as to
authority, the rights of tenants in occupancy and the status of mechanics’ liens
(and sufficient to remove from the Title Policy any exception for mechanics’
liens filed against the Real Property which relate to any matters occurring
prior to the Closing Date) in form acceptable to Seller as the Title Company
shall require for the issuance of the Title Policy. All matters to which
exception is taken in the Title Commitment or any revision thereto, other than
the Seller Cure Items, constitute the “Permitted Exceptions”. Seller shall cause
Title Company to be irrevocably committed at Closing to issue the Title Policy
to Buyer, dated effective as of the date of Closing and subject only to the
Permitted Exceptions. With such a commitment, the Title Policy may be delivered
after Closing if that is customary in the locality.
7.
    Delivery of Possession. Actual sole and exclusive physical possession of the
Property shall be given to Buyer at Closing unoccupied and free of any leases,
claims to or rights of possession other than the rights of tenants under Leases
by delivery of the keys to the Property and Seller’s special or limited warranty
deed (the “Deed”) in the form attached hereto as Exhibit B, and Seller’s bill of
sale in the form of Exhibit C to this Agreement duly executed by Seller (the
“Bill of Sale”).
8.
    Apportionments. All property related items of income and expense, including
but not limited to the following, shall be apportioned between Seller and Buyer
as of 11:59 p.m. on the day prior to the Closing Date (the “Pro Ration Date”) as
follows:
(a)
    Taxes.     All real estate taxes, charges, and assessments affecting the
Property (collectively, “Taxes”) shall be prorated on a per diem basis as of the
Pro Ration Date, applying any discount for early payment applicable as of the
Pro Ration Date, and on the basis of the actual fiscal year for which such taxes
are assessed, and Buyer shall assume liability for payment of Taxes accruing in
the year in which Closing occurs.  In the event that the amount of Taxes for the
current year is unknown at Closing, the Taxes shall be prorated based on the
mill rate for taxes assessed for the immediately preceding year, taking into
account the current appraised value for the Property issued by the County
Appraisal District, and Buyer shall notify Seller of any necessary adjustment to
such proration within thirty (30) days after when correct tax figures are known,
and thereafter any necessary adjustments shall be made. Buyer hereby
acknowledges and agrees that Seller has or may file appeals (the “Appeals”) with
respect to the current fiscal year and also with respect to prior year(s) ad
valorem property taxes applicable to the Property (the “Appealed Taxes”). Seller
shall be entitled, in Seller’s sole discretion, to continue to pursue such
Appeals after the Closing Date. In the event that any such Appeal is successful
in reducing the amount of Appealed Taxes payable with respect to prior years,
Seller shall be entitled to the full amount of any rebate, refund or reduction
resulting from such Appeal. In the event that any such Appeal is successful in
reducing the amount of Appealed Taxes payable with respect to the current fiscal
year, Seller and Buyer shall prorate the net proceeds of any rebate, refund or
reduction resulting from such Appeal relating to the current fiscal year, after
payment of Seller’s third party costs incurred in connection with the Appeal.
This paragraph shall expressly survive Closing and the recordation of the Deed.
(b)
    Rents.     Rents and other recurring income relating to the Property and
collected by Seller for the month in which Closing occurs shall be deemed earned
ratably on a per diem basis and shall be prorated


6
LW:1033795.4

--------------------------------------------------------------------------------




as of the Pro Ration Date. Amounts collected by Seller prior to the date of
Closing as rent for each day occurring after the Pro Ration Date and all other
prepaid amounts shall be credited to the Buyer at Closing. All such amounts
collected by Seller or Buyer from tenants or other payors after Closing shall be
paid over and applied in the following order of priority: (i) first, on account
of rents and other sums due to Seller and Buyer (and pro‑rated between them as
of the Pro Ration Date) for the month in which Closing occurs; (ii) then, on
account of rents and other sums due to Seller from the respective tenant or
payor for any month prior to the month of Closing; and (iii) thereafter, on
account of rents and other sums due to Buyer from the respective tenant or payor
after Closing.
(c)
    Other. All normal and customarily proratable items including without
limitation operating expenses, personal property taxes, minimum water and sewer
rentals, payments due under the Contracts which are to be assigned to Buyer,
prepaid license fees and other charges for licenses and permits for the Real
Property which will remain in effect for Buyer’s benefit after Closing and
municipal rubbish removal charges, shall be apportioned pro rata between Seller
and Buyer on a per diem basis based upon a calendar year or calendar month (as
applicable).
(d)
    Security Deposits. The total sum of all tenant security deposits currently
held by Seller, together with all interest earned thereon as of the Closing
Date, shall be transferred to Buyer at Closing by operation of a credit against
the Purchase Price.
(e)
    Utility Meter Readings. Seller shall obtain readings of the water, electric,
gas and other utility meters servicing the Real Property (other than meters
measuring exclusively utility consumption which is to be paid in full by tenants
under Leases) to a date no sooner than two (2) days prior to the Closing Date.
At or prior to Closing, Seller shall pay all charges based upon such meter
readings, adjusted to include a reasonable estimate of the additional charges
due for the period from the dates of the respective readings until the Closing
Date. If Seller is unable to obtain readings of any meters prior to the Closing
Date, Closing shall be completed without such readings and upon the obtaining
thereof, Seller shall pay the charges incurred prior to the Closing Date as
reasonably determined by both Buyer and Seller based upon such readings, and at
Closing, Seller shall deposit with the Title Company an amount reasonably
estimated to represent the anticipated obligation of Seller under this sentence.
This paragraph shall survive Closing accordingly.
(f)
    RUBS. In addition to any other prorations described in this Agreement, any
ratio utility billing systems (“RUBS”) applicable to the Property, for the
following categories of utilities and other reimbursements: (i) electricity,
(ii) gas, (iii) water / sewer, (iv) trash, (v) pest control and (vi) other
typical items, attributable to the uncollected or trailing collections for the
two calendar months prior to Closing will be reflected as a credit to Seller at
Closing and will be calculated for closing purposes on the uncollected or
trailing collections monthly periods based on the monthly average actual
trailing RUBS for six months prior to Closing according to the income statements
prepared by Seller and provided to Buyer.  A subsequent cash adjustment of RUBS
between Seller and Buyer will be made when actual figures are available for such
2-month period, but in all events within 120 days after the Closing Date. 
Seller and Buyer each agree to provide such information as the other may
reasonably request regarding RUBS and the billing, collection, and payment
thereof.


7
LW:1033795.4

--------------------------------------------------------------------------------




(g)
    True-up. Subsequent to the Closing, if at any time during the 60-day period
following Closing the actual amount of any pro-rated items that were based upon
estimations at Closing, including without limitation, utilities and other
operating expenses with respect to the Property for the month in which the
Closing occurs, are determined, the parties agree to adjust the proration of
utilities and other operating expenses and, if necessary, to refund or repay
such sums as shall be necessary to effect such adjustment. For clarification,
this Section 8(g) shall not apply to Taxes, Rents or RUBS which shall be
pro-rated and paid under Sections 8(a), 8(b) and 8(f) respectively. This
provision shall survive Closing and recordation of the Deed.
(h)
    Closing Costs. Seller shall pay (i) ½ of all escrow fees, (ii) premium for a
basic TLTA T-1 owner’s policy(s) of title insurance in the amount of the
Purchase Price, and (iii) all of Seller’s legal costs and expenses. Buyer shall
pay (i) title premiums for any endorsements to the owner’s policy of title
insurance, together with all costs and premiums relating to any loan policy of
title insurance and endorsements for the benefit of Buyer’s lender, if any, (ii)
cost of the Survey, (iii) ½ of all escrow fees, (iv) all other closing and
recording costs with respect to the conveyance of the Property, (v) all costs,
fees, recordation taxes and assessments with respect to any financing of Buyer,
and (vi) Buyer’s legal costs and expenses. All other costs and expenses incurred
in connection with the transaction contemplated hereby and not specifically
allocated herein shall be paid by the party incurring the same. It is
contemplated by the parties that no realty transfer taxes, including without
limitation, any state or local transfer taxes or recordation charges, will be
due as a result of this transaction.
(i)
    Up Front Payments. Any one-time inducement payments or other non-refundable
fees, royalties or other payments made or paid to the owner of the Property
under any Contract assumed by Buyer at Closing, including, but not limited to,
any payments made to the owner of the Property under any cable agreement (“Up
Front Payments”), shall not be apportioned pro rata between Seller and Buyer and
Buyer shall not receive any credit from Seller at closing for any portion of any
One-Time Payment attributable or allocable to any period of time from and after
Closing.
(j)
    Any credit due to Buyer pursuant to Section 8 shall be applied as a credit
against the Purchase Price, and any credit due to Seller pursuant to Section 8
shall be paid by Buyer to Seller at Closing as an addition to the Purchase
Price.
9.
    Property Condition. THE PROPERTY IS BEING SOLD IN AN “AS IS,” “WHERE IS”
CONDITION AND “WITH ALL FAULTS” AS OF THE EFFECTIVE DATE, SUBJECT TO NORMAL WEAR
AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY AS SET FORTH HEREIN. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT SELLER
HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED AND/OR
UNDERTAKEN BY SELLER OR BY ANY PARTNER, OFFICER, DIRECTOR, PERSON, FIRM, AGENT,
ATTORNEY OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS
TO, CONCERNING OR WITH RESPECT TO (I) THE CONDITION OR STATE OF REPAIR OF THE


8
LW:1033795.4

--------------------------------------------------------------------------------




PROPERTY; (II) THE COMPLIANCE OR NONCOMPLIANCE OF THE PROPERTY WITH ANY
APPLICABLE LAWS, REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT LIMITATION, ANY
APPLICABLE ZONING, BUILDING, HANDICAPPED ACCESSIBILITY, OR DEVELOPMENT LAWS,
CODES, RULES AND REGULATIONS); THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (III) THE
MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED WITHIN
THE PROPERTY; (IV) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES
AND USES WHICH BUYER MAY CONDUCT THEREON; (V) THE VALUE, EXPENSE OF OPERATION,
OR INCOME POTENTIAL OF THE PROPERTY; (VI) ANY OTHER FACT OR CONDITION WHICH HAS
OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, STATE OF REPAIR, COMPLIANCE,
VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION
THEREOF; OR (VII) WHETHER THE PROPERTY CONTAINS ASBESTOS OR ANY OTHER HARMFUL,
HAZARDOUS OR TOXIC SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF
SAME, OR THE CONDITION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, WATER,
SOIL, AND GEOLOGY. THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS
HERETOFORE MADE BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE
MERGED IN THIS AGREEMENT AND THE EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND
COMPLETELY EXPRESS THEIR AGREEMENT. BUYER SHALL NOT RELY UPON ANY STATEMENT OR
REPRESENTATION BY OR ON BEHALF OF SELLER UNLESS SUCH STATEMENT OR REPRESENTATION
IS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR ONE OF THE CONVEYANCE DOCUMENTS
SERVING AS AN EXHIBIT HERETO.
BUYER WAIVES AND RELEASES SELLER FROM ANY PRESENT OR FUTURE CLAIMS ARISING FROM
OR RELATING TO THE PRESENCE OR ALLEGED PRESENCE OF ASBESTOS, OR ANY OTHER
HARMFUL, HAZARDOUS OR TOXIC SUBSTANCES IN, ON, UNDER OR ABOUT THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS UNDER OR ON ACCOUNT OF (I) THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
THE SAME MAY HAVE BEEN OR MAY BE AMENDED FROM TIME TO TIME; (II) ANY OTHER
FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR REGULATION, NOW OR HEREAFTER IN
EFFECT, THAT DEALS WITH OR OTHERWISE IN ANY MANNER RELATES TO ENVIRONMENTAL
MATTERS OF ANY KIND; OR (III) THIS AGREEMENT OR THE COMMON LAW. THE TERMS AND
PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE CLOSING HEREUNDER.


BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR WITH THIS
TYPE OF PROPERTY. BUYER IS ACQUIRING THE PROPERTY “AS IS,” “WHERE IS” AND “WITH
ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION, WITHOUT REPRESENTATION OR
WARRANTY BY SELLER OR ANY OF ITS REPRESENTATIVES OR AGENTS AS TO ANY MATTERS
WHATSOEVER EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND TO
THE MAXIMUM EXTENT PERMITTED BY LAW, NO PATENT OR LATENT CONDITION AFFECTING THE
PROPERTY IN ANY WAY, WHETHER OR NOT KNOWN OR DISCOVERABLE OR HEREAFTER
DISCOVERED, SHALL AFFECT BUYER’S OBLIGATIONS HEREUNDER, NOR SHALL ANY SUCH
CONDITION GIVE RISE TO ANY RIGHT OF DAMAGES, RESCISSION OR OTHERWISE AGAINST
SELLER.


10.
    Representations and Warranties of Seller. Except, in all cases, for any
fact, information or


9
LW:1033795.4

--------------------------------------------------------------------------------




condition disclosed in the Documents, Title Commitment, Existing Survey, Survey,
Contracts or which is otherwise actually known to Buyer as of the Effective
Date, Seller makes the following representations and warranties to Buyer, which
representations and warranties are true and correct as of the date of this
Agreement and, as applicable, as of the Closing Date (the “Seller
Representations”):
(a)
    Seller is a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of Delaware, with all legal power and
authority to undertake, observe and perform all of Seller’s agreements and
obligations hereunder.
(b)
    Seller has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Seller and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Seller enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Seller has the power and authority to do so. This Agreement and all
documents executed by Seller that are to be delivered to Buyer at Closing (i)
are, or at the time of Closing will be, duly authorized, executed and delivered
by Seller, and (ii) do not, and at the time of Closing will not, violate any
provision of any agreement or judicial order to which Seller is a party; and
(c)
    No consents are required to be obtained from, and no filings are required to
be made with, any governmental authority or third party in connection with the
execution and delivery of this Agreement by Seller or the consummation by Seller
of the transactions contemplated hereby.
(d)
    Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.
(e)
    To Seller’s knowledge, there are no actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
with respect to the Property except for matters (i) which, if adversely
determined, would have no material adverse effect on (A) the use, operation or
value of the Property or (B) Seller’s ability to consummate the transactions
contemplated hereby, or (ii) covered by Seller’s current insurance policies.
(f)
    To Seller’s knowledge, the rent roll attached hereto as Exhibit “D” is true,
correct and genuine in all material respects as of the date shown thereon. To
Seller’s knowledge, there are no Leases except those disclosed by such rent roll
and those hereafter entered into by Seller consistent with the terms and
limitations of this Agreement.


(g)
    To Seller’s knowledge, Seller has not received written notice of any
material default under any of the Contracts that will not be terminated on the
Closing Date.




10
LW:1033795.4

--------------------------------------------------------------------------------




(h)
    Neither Seller nor any of its affiliates is, nor will they become, a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental action and does not, to its actual knowledge, engage in
any dealings or transactions or be otherwise associated with such persons or
entities.
    
Seller and Buyer agree that Seller’s Representations shall survive Closing for a
period of six (6) months (the “Survival Period”) and Seller shall have no
liability after the Survival Period with respect to any of the Seller
Representations contained herein. Any representations or warranties made to
“Seller’s knowledge” shall not be deemed to imply any duty of inquiry. Buyer
hereby waives any right Buyer may have to commence any action(s) to enforce any
alleged breach and/or violation of any representations of Seller as set forth in
this Agreement or to seek damages in connection therewith in the event that
Buyer obtains actual knowledge of any such alleged breach and/or violation prior
to Closing and fails to give Seller notice thereof before the Closing Date.


11.
    Representations and Warranties of Buyer. Buyer, to induce Seller to enter
into this Agreement and to complete Closing, makes the following representations
and warranties to Seller, which representations and warranties are true and
correct as of the date of this Agreement, and shall be true and correct at and
as of the Closing Date in all respects as though such representations and
warranties were made both at and, as of the date of this Agreement, and except
as otherwise set forth herein, at and as of the Closing Date.
(a)
    Buyer is duly formed, validly existing and in good standing under the laws
of the State of its formation, with all legal power and authority to undertake,
observe and perform all of Buyer’s agreements and obligations hereunder.
(b)
    Buyer has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Buyer and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Buyer enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Buyer has the power and authority to do so. This Agreement and all documents
executed by Buyer that are to be delivered to Seller at Closing (i) are, or at
the time of Closing will be, duly authorized, executed and delivered by Buyer,
and (ii) do not, and at the time of Closing will not, violate any provision of
any agreement or judicial order to which Buyer is a party.
(c)
    No consents are required to be obtained from, and no filings are required to
be made with, any governmental authority or third party in connection with the
execution and delivery of this Agreement by Buyer or the consummation by Buyer
of the transactions contemplated hereby.


11
LW:1033795.4

--------------------------------------------------------------------------------




(d)
    Neither Buyer nor any of its affiliates is, nor will they become, a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the OFAC of the Department of the Treasury (including those
named on OFAC’s Specially Designated and Blocked Persons List) or under any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other governmental action and does not, to
its actual knowledge, engage in any dealings or transactions or be otherwise
associated with such persons or entities.
(e)
    Buyer acknowledges that the Property may be subject to the federal Americans
With Disabilities Act (the "ADA") and the federal Fair Housing Act (the "FHA").
The ADA requires, among other matters, that tenants and/or owners of "public
accommodations" remove barriers in order to make the Property accessible to
disabled persons and provide auxiliary aids and services for hearing, vision or
speech impaired persons. Seller makes no warranty, representation or guarantee
of any type or kind with respect to the Property's compliance with the ADA or
the FHA (or any similar state or local law), and Seller expressly disclaims any
such representation. Buyer acknowledges that it is solely responsible for
determining whether the Property complies with the ADA and the FHA. The
provisions of this Section 11(e) shall survive indefinitely the Closing or
earlier termination of this Agreement and shall not be merged into the Deed or
other closing documents.
(f)
    It is expressly acknowledged by Buyer that this transaction is not subject
to any financing contingency and no financing for this transaction shall be
provided by Seller.
(g)
    Buyer is a sophisticated and experienced Buyer of commercial properties
including without limitation, apartment projects, and has participated in and is
familiar with the acquisition, development, redevelopment, ownership,
management, and operation of real estate projects similar to the Property. Buyer
has or will have under the terms of this Agreement adequate opportunity to
complete and will have completed all physical, financial, legal and regulatory
investigations and examinations relating to the Property that it deems
necessary, and will acquire the same solely on the basis of such investigations
and examinations and the title insurance protection afforded by the Title Policy
and not on the basis of any information provided or to be provided by Seller
other than the express representations and warranties of Seller within this
Agreement or one of the conveyance documents serving as Exhibits hereto.
12.
    Operations Prior to Closing. Between the date of the execution of this
Agreement and Closing:
(a)
    Operations and Management. During the pendency of this Agreement, Seller
shall carry on its business and activities relating to the Property,
substantially in the same manner as it did before the Effective Date. Seller
shall maintain the physical condition of the Property in substantially its
current condition, reasonable wear and tear and damage by fire and other
casualty excepted.
(b)
    Compliance with Obligations. Seller shall comply in all material respects
with the obligations of Seller under the Leases, the Contracts and all other
agreements and contractual arrangements by which


12
LW:1033795.4

--------------------------------------------------------------------------------




Seller and/or the Property are bound or affected. Seller shall maintain its
current insurance policy in full force and effect and shall pay all required
premiums and other charges.
(c)
    New Contracts; New Leases. Seller shall not enter into any contract for or
on behalf of or affecting the Property which cannot be terminated upon no more
than thirty (30) days’ prior notice or without charge, cost, penalty or premium
or if such contract provides for any Up Front Payments, and, after expiration of
the Inspection Period, shall not renew, fail to give a notice which, in the
absence of which, will result in an automatic renewal of, modify, cancel or
terminate any Contracts except in accordance with notices given by Buyer under
Section 5(c). Notwithstanding anything to the contrary set forth herein, Seller
may enter into new leases or renewal leases for all or any portion of the
Property in accordance with its current leasing parameters and procedures.
13.
    Casualty.
(a)
    Destruction. If at any time prior to the Closing Date any portion of the
Property should sustain damage by fire or other casualty (a “Casualty”), Seller
shall promptly give written notice (“Casualty Notice”) thereof to Buyer, which
notice shall include Seller’s estimate of the time and cost necessary to repair
or remedy the damage caused by such Casualty. If the Property is the subject of
a Casualty which is material, Buyer shall have the right, at its sole option, of
terminating this Agreement (by written notice to Seller and Escrow Holder given
within ten (10) days after receipt of the Casualty Notice from Seller). For
purposes hereof, a “material” Casualty is one where the cost of restoring the
Improvements to their condition prior to the Casualty will equal or exceed ten
percent (10%) of the Purchase Price. If Buyer does not terminate this Agreement,
the proceeds of any insurance with respect to the Property paid to Seller
between the date of this Agreement and the Closing Date shall be paid over to
Buyer at the time of Closing (less any amount expended by Seller under Section
13(b) below) and all unpaid claims and rights in connection with losses to the
Property shall be assigned to Buyer at Closing, and the amount of the deductible
required to be paid under the Seller’s applicable insurance policy or policies
will be paid by Seller to Buyer, without in any manner affecting the Purchase
Price.
(b)
    Repairs. If the Property is the subject of a Casualty, but Buyer does not
terminate this Agreement pursuant to the provisions of Section 13(a) above, then
Seller shall cause all temporary repairs to be made to the Property as shall be
required to prevent further deterioration and damage to the Property prior to
the Closing Date. Seller shall have the right to be reimbursed from the proceeds
of any insurance with respect to the Property paid between the date of this
Agreement and the Closing Date for the cost of all such repairs made pursuant to
this Section 13(b). Except for the obligation of Seller to repair the Property
set forth in this Section 13(b), Seller shall have no other obligation to repair
any Casualty, damage or destruction in the event Buyer does not elect to
terminate this Agreement pursuant to the provisions of Section 13(a), and in
such event, Buyer shall accept the Property at Closing as damaged or destroyed
by the Casualty.
14.
    Eminent Domain. If any condemnation or eminent domain (a “Taking”) affects
all or any part of the Property prior to Closing, or if any proceeding for a
Taking is commenced prior to Closing, or if notice of the contemplated
commencement of a Taking is given prior to Closing, Seller shall deliver written
notice of such Taking to Buyer and Buyer, to the extent such Taking is material,
shall have the


13
LW:1033795.4

--------------------------------------------------------------------------------




right, at its sole option, of terminating this Agreement (by written notice to
Seller within ten (10) days after receipt by Buyer of written notice from Seller
of the Taking). For purposes hereof, a “material” Taking shall mean a Taking of
all or any portion of the Property which causes (i) a material reduction in the
size of the Property or a material interference with the use and operation of
the Property, (ii) a material reduction in the number of parking spaces
available at the Property, (iii) a material adverse effect on the ingress and
egress to and from the Property, or (iv) a material reduction in the gross
income that it is anticipated will be generated at the Property. If Buyer does
not terminate this Agreement, the Purchase Price shall be reduced by the total
of any awards or damages received by Seller, and Seller shall, at Closing, be
deemed to have assigned to Buyer all of Seller’s right, title and interest in
and to any awards or damages to which Seller may have become entitled or may
thereafter be entitled by reason of any exercise of the power of eminent domain
or condemnation with respect to or for the Taking of the Property or any portion
thereof.
15.
    Items to be Delivered at Closing.
(a)
    By Seller. At Closing, Seller shall deliver to Buyer the following, duly
executed and acknowledged by Seller (where applicable):
(i)
    Deed. The Deed;
(ii)
    Bill of Sale. The Bill of Sale for the transfer of the Personal Property;
(iii)
    Assignments of Leases and Contracts. Assignments in the form of Exhibit E
and Exhibit F, respectively, of Seller’s interest in the Leases and the
Contracts (to the extent not required to be terminated before Closing) to be
assigned to Buyer, assigning to Buyer or Buyer’s assignee all of the lessor’s
and Seller’s rights, title and interest in the Leases and such Contracts;
(iv)
    Keys. All keys, security cards and security codes to the Property in
Seller’s possession;
(v)
    Title Company Affidavits. Such affidavits reasonably required by the Title
Company to delete the so-called “standard exceptions” (other than the standard
survey exceptions) and date the Title Policy no earlier than the date of
Closing;
(vi)
    Updated Rent Roll. A rent roll in the form of Exhibit D of the rents and
other charges and payments due from tenants under the Leases, including without
limitation any which are in arrears, dated as of the Closing Date and certified
by Seller as true and correct to the best of Seller’s knowledge;
(vii)
    State Forms. Any forms required by the County or State in connection with
the conveyance of the Property and the recordation of the Deed;


14
LW:1033795.4

--------------------------------------------------------------------------------




(viii)
    Plans and Specifications. To the extent in Seller’s possession, all plans
and specifications for the improvements which constitute a part of the Property
and all alterations and additions thereto, and project manuals for the Property;
(ix)
    Books and Records. Duplicate copies of all books, records and operating
reports in Seller’s possession which are necessary to insure continuity of
operation of the Property;
(x)
    FIRPTA. If Seller is not a foreign person or entity within the meaning of
Sections 1445 and 7701 of the IRS Code, a form as required by Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”) in the form attached
as Exhibit G hereto; and
(xi)
    Tenant Notice Letter. A letter to the tenants of the Property indicating
that the Property has been sold to Buyer and directing that all future rental
payments be sent to Buyer in the form attached as Exhibit H hereto (the “Tenant
Notice Letter”); and
(xii)
    Resolutions; Title Company Affidavits, Etc. Resolutions and certificates as
required to evidence good standing and the due authorization of the execution
and performance of this Agreement and the documents to be delivered pursuant
hereto together with all affidavits, indemnities and other agreements required
by the Title Company; and
(xiii)
    Other Documents. Any other documents required to be delivered pursuant to
any other provisions of this Agreement.
(b)
    By Buyer. At Closing, Buyer shall deliver to Seller the following:
(i)
    Purchase Price. The balance of the Purchase Price;
(ii)
    Assumption Agreements. Assumption agreements, in the form of Exhibit E and
Exhibit F respectively, of the Leases and of the Contracts to be assigned to
Buyer, duly executed by Buyer;
(iii)
    Tenant Notice Letter. A counterpart to the Tenant Notice Letter duly
executed by Buyer;
(iv)
    Resolutions; Title Company Affidavits, Etc. Resolutions and certificates as
required to evidence good standing and the due authorization of the execution
and performance of this Agreement and the documents to be delivered pursuant
hereto together with all affidavits, indemnities and other agreements required
by the Title Company; and


15
LW:1033795.4

--------------------------------------------------------------------------------




(v)
    Other Documents. Any other document required to be delivered pursuant to any
other provisions of this Agreement.
16.
    Brokerage. Buyer and Seller represent and warrant to the other that it has
dealt with no broker, finder or other intermediary in connection with this sale
other than CBRE, Inc. (“Broker”). Seller agrees to pay all brokerage commissions
due to Broker in connection herewith. Buyer and Seller each agree to indemnify,
defend and hold the other harmless from and against all claims, demands, causes
of action, loss, damages, liabilities costs and expenses (including without
limitation attorneys’ fees and court costs) which the indemnified party may
incur arising by reason of the above representation being false. This Section
shall survive the Closing or any termination of this Agreement.
17.    Indemnity. Buyer agrees to indemnify, defend and hold harmless Seller
from and against, and to reimburse Seller with respect to, any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including without limitation reasonable attorney’s fees and court costs)
asserted against or incurred by Seller by reason of or arising out of any Lease,
Contract, or claim for damages or any other claim with respect to the Real
Property accruing on or after the Closing Date. Seller agrees to indemnify,
defend and hold harmless Buyer from and against, and to reimburse Buyer with
respect to, any and all claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including without limitation reasonable
attorney’s fees and court costs) asserted against or incurred by Buyer by reason
of or arising out of any Lease, Contract, or claim for damages or any other
claim with respect to the Real Property accruing prior to the Closing Date. The
provisions of this Section 17 are not intended to limit or supersede other
representations, warranties, releases and indemnities expressly provided
elsewhere in this Agreement, which shall control to the extent of any conflict
with this Section. The provisions of this Section 17 shall survive Closing and
recordation of the Deed.


1.
    Confidentiality. Buyer shall not disclose any Confidential Information (as
defined below) to any party other than (a) persons within Buyer’s organization,
Buyer’s affiliates, persons who may invest in, or co-purchase with Buyer, or
person with which Buyer has contracted, including attorneys, accountants,
appraisers, engineers, environmental consultants and other professionals engaged
for this contemplated transaction who are advised of the confidential nature of
the Confidential Information, (b) potential lenders and agents of potential
lenders who are advised of the terms of this Agreement related to the
Confidentiality Information, (c) as necessary to consummate the terms of this
Agreement or any financing relating thereto, and (d) subject to the last
sentence of this paragraph, as required by law or court order. “Confidential
Information” means the terms of this Agreement and all due diligence information
(including the Documents) provided to Buyer by Seller other than information of
public record or generally known to the public. Buyer will destroy any
electronic or paper documents constituting the Confidential Information, or
return it to Seller if appropriate, if the Closing does not occur or this
Agreement is terminated by Buyer or Seller before Closing. The confidentiality
provisions of this Section 18 shall not apply to any disclosures made by Buyer
as required by law, by court order, or in connection with any subpoena served
upon Buyer; provided Buyer shall provide Seller with written notice before
making any such disclosure. Buyer’s obligations under this Section 18 shall
survive termination of this Agreement.


2.
    No Other Representations. Buyer acknowledges that neither Seller nor anyone
acting, or


16
LW:1033795.4

--------------------------------------------------------------------------------




purporting to act, on behalf of Seller, has, except as expressly set forth in
this Agreement, made any representation or warranty with respect to the
Property.


3.
    Assignability. Buyer shall not have the right to assign its interest in this
Agreement without Seller’s advance written consent, which consent may be
withheld in Seller’s sole and absolute discretion. Buyer hereby agrees that any
assignment by Buyer, if consented to by Seller, shall not relieve Buyer of its
obligations and liabilities hereunder. Additionally, it shall be a condition of
any such assignment that the assignee assumes, in a written instrument delivered
to Seller (in form and content reasonably acceptable to Seller), all obligations
of Buyer hereunder. Seller’s approval of any assignment of Buyer’s interest in
this Agreement shall not constitute a waiver of Seller’s right to approve any
subsequent assignments.
Notwithstanding the terms of this Paragraph 20, Buyer shall have the right to
assign its rights and obligations under this Agreement to an affiliate of Buyer.
For purposes hereof, an affiliate shall include (without limitation) any
Tenant-in-Common ownership structure where one or more of the parties to hold an
ownership interest in the Property pursuant to such structure is the principal
of the original Buyer named herein (or an entity controlled by such principal).
Buyer’s right to assign this Agreement shall be subject to execution by Buyer
and the assignee of a form of assignment agreement which provides that Buyer is
not released from its obligations under this Agreement and under which such
assignee assumes all of Buyer’s obligations under this Agreement. Buyer shall
give notice of any such proposed assignment to Seller not less than five (5)
business days prior to the scheduled the Closing Date. Upon such assignment, the
assignee shall succeed to all of the rights of Buyer under this Agreement
(including without limitation Buyer’s rights with respect to the Deposit) and
shall assume all of Buyer’s obligations under the Agreement. No such assignment
shall relieve Buyer of any liability under the Agreement in the event of a
default by Buyer or its assignee.


4.
    Notices.
(a)
    All notices, demands, requests or other communications from each party to
the other required or permitted under the term of this Agreement shall be in
writing and, unless and until otherwise specified in a written notice by the
party to whom notice is intended to be given, shall be sent to the parties at
the following respective addresses:
if intended for Buyer:        Firmus Equity Partners, LLC
770 North Sherman, #102
Denver, CO 80203
Attn: Cary S. Krier
Email: csk@firmusep.com


With a copy to:            Munsch Hardt Kopf & Harr PC
500 N. Akard Street, Suite 3800
Dallas, Texas 75201-6659
Attn: Will Themer
Facsimile No.: (214) 978-4333
Email: wthemer@munsch.com




17
LW:1033795.4

--------------------------------------------------------------------------------




if intended for Seller:        RRE Bent Oaks Holdings, LLC
c/o Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Luke Perl, Transaction Manager
Facsimile No.: (215) 761-0452
Email: LPerl@Resourcerei.com


With a copy to:            Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Shelle Weisbaum, General Counsel
Facsimile No.: (215) 761-0452
Email: sweisbaum@resourcerei.com


And with a copy to:        Ledgewood, P.C.
Two Commerce Square
2001 Market Street, Suite 3400
Philadelphia, PA 19103
Attn: Stacy C. Bedwick, Esquire
Facsimile No.: (215) 735-2513
Email: sbedwick@ledgewood.com
         
Notices may be given on behalf of any party by its legal counsel.
(b)
    Each such notice, demand, request or other communication shall be deemed to
have been properly given for all purposes if (i) delivered to a nationally
recognized overnight courier service for next business day delivery, to its
addressee at such party’s address as set forth above or (ii) delivered via
facsimile transmission to the facsimile number listed above or via electronic
mail to the email address listed above, provided, however, that if such
communication is given via facsimile transmission or email, an original
counterpart of such communication shall concurrently be sent in the manner
specified in clause (i) above.
(c)
    Each such notice, demand or request shall be deemed to have been given upon
the earlier of (i) actual receipt or refusal by the addressee or (ii) deposit
thereof with the courier if sent pursuant to section (b)(i) above.
5.
    Additional Escrow Provisions.
(e)
    Deposit. Title Company agrees to deposit the Deposit in an interest bearing
account, subject to the receipt from Buyer of a form W-9 for the purposes of
investing said funds and to hold and disburse said funds, and any interest
earned thereon, as hereinafter provided. Upon written notification from Seller
or Buyer in accordance with the terms of this Agreement, Title Company shall
release the funds in accordance with and pursuant to the written instructions.
In the event of a dispute between any of the parties hereto sufficient in the
sole discretion of Title Company to justify its doing so, Title Company


18
LW:1033795.4

--------------------------------------------------------------------------------




shall be entitled to tender unto the registry or custody of any court of
competent jurisdiction all money or property in its hands held under the terms
of this Agreement, together with such legal pleading as it deems appropriate,
and thereupon be discharged.
(f)
    Escrow Holder. Seller and Buyer covenant and agree that in performing any of
its duties under this Agreement, Title Company shall not be liable for any loss,
costs or damage which it may incur as a result of serving as Escrow Holder
hereunder, except for any loss, costs or damage arising out of its willful
default or gross negligence. Accordingly, Title Company shall not incur any
liability with respect to (i) any action taken or omitted to be taken in good
faith upon advice of its counsel given with respect to any questions relating to
its duties and responsibilities, or (ii) to any action taken or omitted to be
taken in reliance upon any document, including any written notice of instruction
provided for in this Agreement, not only as to its due execution and the
validity and effectiveness of its provisions, but also to the truth and accuracy
of any information contained therein, which Title Company shall in good faith
believe to be genuine, to have been signed or presented by a proper person or
persons and to conform with the provisions of this Agreement.
(g)
    Indemnity. Seller and Buyer hereby agree to indemnify and hold harmless
Title Company against any and all losses, claims, damages, liabilities and
expenses, including without limitation, reasonable costs of investigation and
attorneys' fees and disbursements which may be imposed upon or incurred by Title
Company in connection with its serving as Escrow Holder hereunder, except for
any loss, costs or damage arising out of its willful default, gross negligence
or failure to adhere to the terms or conditions of this Agreement. The
provisions of this Section shall survive termination of this Agreement.
6.
    Miscellaneous.
(a)
    Entire Agreement; Governing Law. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all prior or other negotiations, representations, understandings and
agreements of, by or among the parties, express or implied, oral or written,
which are fully merged herein. The express terms of this Agreement control and
supersede any course of performance and/or customary practice inconsistent with
any such terms. Any agreement hereafter made shall be ineffective to change,
modify, discharge or effect an abandonment of this Agreement unless such
agreement is in writing and signed by the party against whom enforcement of such
change, modification, discharge or abandonment is sought. This Agreement shall
be governed by and construed under the laws of the State where the Real Property
is located.
(b)
    Liability. Notwithstanding anything to the contrary contained herein,
Seller’s shareholders, partners, members, the partners or members of such
partners or members, the shareholders of such partners or members, and the
trustees, officers, directors, employees, agents and security holders of Seller
and the partners or members of Seller assume no personal liability for any
obligations entered into on behalf of Seller and its individual assets shall not
be subject to any claims of any person relating to such obligations.  The
foregoing shall govern any direct and indirect obligations of Seller under this
Agreement. This provision shall expressly survive Closing and recordation of the
Deed or termination of this Agreement.


19
LW:1033795.4

--------------------------------------------------------------------------------




(c)
    Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.
(d)
    Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
provision may be invalid or unenforceable in whole or in part.
(e)
    Gender, etc. Words used in this Agreement, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
(f)
    Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall be binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected on this Agreement as the signatories.
Electronically transmitted counterparts of this Agreement or signature pages
hereof shall have the same force and effect as originals.
(g)
    Exhibits. All exhibits attached to this Agreement are incorporated by
reference into and made a part of this Agreement.
(h)
    No Waiver. Neither the failure nor any delay on the part of either party to
this Agreement to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of any such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
(i)
    Headings. The headings incorporated in this Agreement are for convenience in
reference only, are not a part of this Agreement and do not in any way limit or
add to the terms and provisions of this Agreement.
(j)
    Interpretation. No provision of this Agreement is to be interpreted for or
against either party because that party or that party’s legal representative or
counsel drafted such provision.
(k)
    Time. TIME IS OF THE ESSENCE OF THIS AGREEMENT. In computing the number of
days for purposes of this Agreement, all days shall be counted, including
Saturdays, Sundays and holidays; provided, however, that if the final day of any
time period provided in this Agreement shall end on a Saturday, Sunday or legal
holiday, then the final day shall extend to 5:00 p.m. Eastern time of the


20
LW:1033795.4

--------------------------------------------------------------------------------




next full business day. For the purposes of this Section, the term “holiday”
shall mean a day other than a Saturday or Sunday on which banks are closed in
the state in which the Real Property is located.
(l)
    Attorney’s Fees. In connection with any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover all costs incurred,
including reasonable attorney’s fees. For purposes of this Agreement,
“prevailing party” shall include, without limitation, a party obtaining
substantially the relief sought, whether by compromise, settlement or otherwise.
(m)
    No Recording of Agreement. Neither Seller nor Buyer shall cause or permit
this Agreement to be filed of record in any office or place of public record
and, if Buyer or Seller shall fail to comply with the terms hereof by recording
or attempting to record the same, such act shall not operate to bind or cloud
title to the Real Property.
(n)
    Negotiations. Seller shall have the right at all times prior to the
expiration of the Inspection Period, to solicit backup offers and enter into
discussions, negotiations, or any other communications concerning or related to
the sale of the Property with any third party; provided, however, that such
communications are subject to the terms of this Agreement and that Seller shall
not enter into any contract with a third party for the sale of the Property
unless such contract is contingent on the termination of this Agreement without
the Property having been conveyed to Buyer.
(o)
    WAIVER OF JURY TRIAL. BUYER WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT, (II) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALING OF THE BUYER AND
SELLER IN RESPECT OF THIS AGREEMENT OR RELATED TRANSACTIONS, IN EACH CASE
WHETHER NOW EXISTING OR LATER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BUYER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SELLER
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF BUYER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
(p)
    1031 Exchange. Buyer or Seller may desire to exchange, for other property of
like kind and qualifying use within the meaning of Section 1031 of the Internal
Revenue Code of 1986, as amended (the "Code"), and the Treasury Regulations
promulgated thereunder, fee title in the Real Property. Each of Buyer and Seller
expressly reserves the right to assign its rights, but not its obligations,
hereunder to a Qualified Intermediary as provided in Treasury Reg.
§1.1031(k)-1(g)(4) on or before Closing and each party hereby agrees to fully
cooperate with the other party, at no cost to such party, in the furtherance of
any such like-kind exchange pursuant to Code §1031 contemplated by either party
hereto.
(q)
    Reporting Person. Each of Seller and Buyer hereby designate the Escrow
Holder as the “Reporting Person” as such term is utilized in Section 6045 of the
Internal Revenue Code of 1986, as amended, and regulations thereunder. Seller
agrees to provide the Title Company with such information as may be required for
the Escrow Holder to file a Form 1099 or other required form relative to the


21
LW:1033795.4

--------------------------------------------------------------------------------




Closing with the Internal Revenue Service. A copy of the filed Form 1099 or
other filed form shall be provided to Seller and Buyer simultaneously with its
being provided to the Internal Revenue Service.
(r)
    Obligation to Close on Both Properties. Reference is hereby made to that
certain Agreement of Purchase and Sale dated of even date herewith, by and
between Seller’s affiliate, RRE Woodhollow Holdings, LLC, a Delaware limited
liability company (“Woodhollow Seller”), and Firmus Equity Partners, LLC, with
respect to the purchase and sale of that certain project owned by Woodhollow
Seller and commonly known as the “Woodhollow Apartments” located in Austin,
Texas (as the same may be amended, modified or assigned, the “Woodhollow PSA”).
As used in this Section 23(r), the “Woodhollow Property” shall mean the
“Property” as defined in the Woodhollow PSA. Notwithstanding any other provision
of this Agreement to the contrary, (i) Buyer’s obligation under this Agreement
and the Woodhollow PSA to purchase the Property and the Woodhollow Property,
respectively, is not severable and Buyer or its affiliates must purchase both
the Property and the Woodhollow Property, and (ii) Seller’s obligation to sell
the Property and Woodhollow Seller’s obligation to sell the Woodhollow Property
are not severable and Seller and Woodhollow Seller must collectively sell both
the Property and the Woodhollow Property to Buyer or its affiliates.
Accordingly, if Buyer (or its respective affiliate) terminates the Woodhollow
PSA, then this Agreement will be deemed timely terminated by Buyer as of the
same date pursuant to the corresponding provision of this Agreement and the
Deposit under this Agreement and the Woodhollow PSA will be handled as
contemplated in connection with the type of termination at issue.
7.
    Texas Disclosures. By its signature to this Agreement, Buyer hereby
acknowledges its receipt of the following notices at or before the execution of
this Agreement:
(a)
    Notice Regarding Possible Liability for Additional Taxes. If for the current
ad valorem tax year the taxable value of the Property that is the subject of
this Agreement is determined by a special appraisal method that allows for
appraisal of the Property at less than its market value, the Buyer may not be
allowed to qualify the Property for that special appraisal in a subsequent tax
year and the Property may then be appraised at its full market value. In
addition, the transfer of the Property or a subsequent change in the use of the
Property may result in the imposition of an additional tax plus interest as a
penalty for the transfer or the change in the use of the Property. The taxable
value of the Property and the applicable method of appraisal for the current tax
year is public information and may be obtained from the Travis County Appraisal
District.
(b)
    Notice Regarding Possible Annexation. If the Property that is the subject of
this Agreement is located outside the limits of a municipality, the Property may
now or later be included in the extraterritorial jurisdiction of a municipality
and may now or later be subject to annexation by the municipality. Each
municipality maintains a map that depicts its boundaries and extraterritorial
jurisdiction. To determine if the Property is located within a municipality's
extraterritorial jurisdiction or is likely to be located within a municipality's
extraterritorial jurisdiction, contact all municipalities located in the general
proximity of the Property for further information.
(c)
    Property Located in a Certificated Service Area of a Utility Service
Provider. The Property that you are about to purchase may be located in a
certificated water or sewer service area, which is authorized by law to provide
water or sewer service to the properties in the certificated area. If the
Property is


22
LW:1033795.4

--------------------------------------------------------------------------------




located in a certificated area there may be special costs or charges that you
will be required to pay before you can receive water or sewer service. There may
be a period required to construct lines or other facilities necessary to provide
water or sewer service to the Property. You are advised to determine if the
Property is in a certificated area and contact the utility service provider to
determine the cost that you will be required to pay and the period, if any, that
is required to provide water or sewer service to the Property.
(d)
    Notice Regarding District. If the Property is situated in a utility or other
statutorily created district providing water, sewer, drainage, or flood control
facilities and services, Chapter 49, Texas Water Code, requires Seller to
deliver and Buyer to sign the statutory notice relating to the tax rate, bonded
indebtedness, or standby fees of the district before final execution of this
Agreement.
(e)
    Notice Regarding Coastal Property. If the Property adjoins or shares a
common boundary with the tidally influenced submerged lands of the state,
Section 33.135, Texas Natural Resources Code, requires a notice regarding
coastal area property to be included as part of this Agreement.
(f)
    Lead Disclosure. If apartments or other residential units are on the
Property and the units were built before 1978, federal law requires a lead-based
paint and hazard disclosure statement to be made part of this Agreement.
(g)
    Mold Remediation. Section 1958.154, Texas Occupations Code, requires Seller
to provide Buyer a copy of any mold remediation certificate issued for the
Property during the five (5) years preceding the date the Seller sells the
Property.




[SIGNATURES CONTAINED ON FOLLOWING PAGE]





IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as a sealed instrument as of the day and year first above
written.


 
SELLER:


RRE BENT OAKS HOLDINGS, LLC, a Delaware limited liability company




By: _________________________________
Name:    Steven R. Saltzman
Title:    VP




BUYER:




23
LW:1033795.4

--------------------------------------------------------------------------------




FIRMUS EQUITY PARTNERS, LLC,
a Kansas limited liability company




By: _________________________________
Name:
Title:


Taxpayer ID Number: ____________________





--------------------------------------------------------------------------------




JOINDER OF ESCROW HOLDER




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned, the Escrow Holder named in the annexed
Agreement, hereby agrees to be bound by the provisions of the annexed Agreement
relating to the holding and disbursement of all monies paid to the undersigned
in escrow, and to disburse such sums strictly in accordance with the terms of
the Agreement.


Intending to be legally bound, the undersigned has caused this Joinder to be
executed by its duly authorized representative the ____day of July, 2016.




HERITAGE TITLE COMPANY OF AUSTIN, INC.




By:_________________________
Name:
Title:














--------------------------------------------------------------------------------




EXHIBIT A


[LEGAL DESCRIPTION OF REAL PROPERTY]













A-1
LW:1033795.4

--------------------------------------------------------------------------------




EXHIBIT B




When recorded, return to:

                    
                    
                    
Attention:                 


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.




SPECIAL WARRANTY DEED




RRE BENT OAKS HOLDINGS, LLC, a Delaware limited liability company (“Grantor”),
whose address is c/o Resource Real Estate, Inc., 1845 Walnut Street, 18th Floor,
Philadelphia, PA 19103, for and in consideration of the sum of Ten and No/100
Dollars ($10.00) paid to Grantor and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, has GRANTED,
BARGAINED, SOLD and CONVEYED and does hereby GRANT, BARGAIN, SELL and CONVEY
unto                 , a                  (“Grantee”), whose address is
___________________________________, that certain tract of land situated in
Travis County, Texas, as more fully described on Exhibit A attached hereto and
made a part hereof for all purposes, together with (a) all improvements located
thereon, (b) all rights, benefits, privileges, easements, tenements,
hereditaments and appurtenances there unto belonging or in any wise, pertaining
thereto, and (c) all of Grantor’s right, title and interest in and to adjacent
strips, gores, streets, roads, alleys and rights-of-way (said land,
improvements, rights, benefits, privileges, easements, tenements, hereditaments,
appurtenances and interests being hereinafter referred to as the “Real
Property”).
This conveyance is made and accepted subject to all matters set out herein above
and in Exhibit B, attached hereto and incorporated herein by reference
(“Permitted Exceptions”) but only to the extent the Permitted Exceptions are
valid, existing and affect the Real Property.
TO HAVE AND TO HOLD the Real Property, together with all rights and
appurtenances pertaining thereto, unto Grantee and Grantee’s successors and
assigns forever, and Grantor does hereby bind itself and its successors and
assigns to WARRANT and FOREVER DEFEND, all and singular, subject to the
Permitted Exceptions, the Real Property unto Grantee and Grantee’s successors
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof by, through or under Grantor, but not otherwise.
All ad valorem taxes for the year in which the conveyance occurs have been
prorated between Grantor and Grantee and Grantee shall be obligated to pay same.




LW:1033795.4

--------------------------------------------------------------------------------





DATED effective as of the ___ day of ________, 2016.


GRANTOR:


RRE BENT OAKS HOLDINGS, LLC, a Delaware limited liability company






By:__________________________
Name:
Title:




Acknowledgment


STATE OF                 §
§
COUNTY OF                 §






BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared ______________, known to me to be the
_______________ of RRE Bent Oaks Holdings, LLC, the limited liability company
that executed the foregoing instrument, known to me to be the person whose name
is subscribed to the foregoing instrument, and acknowledged to me that the same
was the act of the said limited liability company, and that he/she executed the
same as the act of such limited liability company for the purposes and
consideration therein expressed and in the capacity therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this _____ day of ___________, 2016.






__________________________________________
Notary Public




My Commission Expires:______________








Exhibit A – Legal Description
Exhibit B - Permitted Exceptions


LW:1033795.4

--------------------------------------------------------------------------------




EXHIBIT A TO DEED










LW:1033795.4

--------------------------------------------------------------------------------








EXHIBIT B TO DEED


PERMITTED EXCEPTIONS


LW:1033795.4

--------------------------------------------------------------------------------





EXHIBIT C


BILL OF SALE AND ASSIGNMENT
THIS BILL OF SALE AND ASSIGNMENT (the “Assignment”) is made as of
_________________, 2016, by RRE BENT OAKS HOLDINGS, LLC, a Delaware limited
liability company (“Seller”), in favor of ___________________, a
________________ (“Buyer”).


RECITALS
A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of
________________, 2016 (the “Agreement of Sale”), Seller has agreed to sell to
Buyer, upon the terms, provisions and conditions set forth therein, certain
property commonly known as Bent Oaks Apartments located at 3600 North Hills
Drive, Austin, TX 78731, all as more particularly described in the Agreement of
Sale (the “Property”).


B.    In connection with the sale and purchase of the Property, Seller desires
to sell, assign and transfer to Buyer all of Seller’s right, title and interest
in and to the Personal Property identified and as defined in the Agreement of
Sale, all upon the terms, covenants and conditions set forth in this instrument.


NOW THEREFORE, for an in consideration of Ten Dollars ($10.00), the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, Seller hereby agrees as follows:


1.    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given such terms in the Agreement of
Sale.


2.Transfer and Assignment. Seller hereby sells, transfers, assigns, delivers and
conveys to Buyer, its successors and assigns, all of Seller's right, title and
interest in, to and under the Personal Property.


3.Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:


(i)    Seller is the sole owner and holder of the Personal Property; and


(ii)    Seller has the power, authority and right to execute and deliver this
Assignment and to sell, transfer, assign, deliver and convey the Personal
Property.


4.AS IS, WHERE IS. THE PERSONAL PROPERTY IS BEING CONVEYED “AS IS”, “WHERE IS”,
AND “WITH ALL FAULTS” AS OF THE DATE OF THIS ASSIGNMENT, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS CONDITON, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, THERETO. BUYER IS HEREBY THUS ACQUIRING THE PERSONAL
PROPERTY BASED SOLEY UPON BUYER’S OWN INDEPENDENT INVESTIGATIONS AND INSPECTION
OF THAT PROPERTY AND NOT IN


C-1
LW:1033795.4

--------------------------------------------------------------------------------




RELIANCE UPON ANY INFORMATION PROVIDED BY SELLER OR SELLER’S AGENTS OR
CONTRACTORS.







5.Absolute Transfer. It is the intention of Seller to transfer absolute title of
the Personal Property to Buyer, its successors and assigns, free of any equity
of redemption by Seller or its successors and assigns


6.Binding Effect. This Assignment shall be binding upon and inure to the benefit
of Seller and Buyer and their respective heirs, personal representatives,
successors and assigns.




IN WITNESS WHEREOF, intending to be legally bound, Seller has caused this Bill
of Sale and Assignment to be executed by its duly authorized officer on the day
and year first above written.


SELLER:


RRE BENT OAKS HOLDINGS, LLC, a Delaware limited liability company




By:_________________________
Name:
Title:













C-1
LW:1033795.4

--------------------------------------------------------------------------------






EXHIBIT D


[RENT ROLL]




SEE ATTACHED









D-1
LW:1033795.4

--------------------------------------------------------------------------------






 
EXHIBIT E


ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of __________, 2016, by and between RRE BENT OAKS HOLDINGS, LLC, a
Delaware limited liability company (“Assignor”), and _________________, a
__________________ (“Assignee”).


RECITALS


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of
____________, 2016 (the “Agreement of Sale”), Assignor has agreed to sell to
Assignee, upon the terms, provisions and conditions set forth therein, certain
property commonly known as Bent Oaks Apartments located at 3600 North Hills
Drive, Austin, TX 78731, all as more particularly described in the Agreement of
Sale (the “Property”)


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all tenant leases encumbering the Property and Assignee
desires to accept said assignment and assume the obligations of Assignor under
said leases, all upon the terms, covenants and conditions set forth in this
instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignee to
Assignor for the Property, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
covenant and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over unto Assignee
all of Assignor’s right, title and interest in and to (collectively, the
“Assigned Interests”) (a) the leases set forth on the rent roll attached hereto
as Exhibit A and made a part of this Assignment and any other lease, license or
right of occupancy affecting the Property, together with all amendments,
extensions, and other modifications thereto (the “Leases”), (b) any and all
rights of Assignor and the lessor under the Leases to collect rents, additional
rents, escrow or security deposits, fees, income, charges, and profits now or
hereafter arising thereunder, and (c) any guarantees of any Leases, to have and
to hold the same unto Assignee, its successors and assigns.


    2.    Assumption. Assignee accepts said assignment and assumes all
obligations of Assignor on the part of the lessor/landlord under the Leases
first arising or accruing on or after the date of this Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorney’s fees and legal costs) (a) arising out of the Assigned
Interests in connection with events occurring at any time during Assignor’s
ownership of the Property, or (b) arising out of any claim by any tenant arising
prior to the date of this Assignment with respect to any security deposit but
only to the extent of the amount of such security deposit and interest thereon
not transferred by Assignor to Assignee.







E-1
LW:1033795.4

--------------------------------------------------------------------------------







4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Assigned
Interests in connection with events occurring on or after the date of this
Assignment or arising out of any claim by any tenant arising on or after the
date of this Assignment with respect to its security deposit but only to the
extent of the amount of such security deposit and interest thereon transferred
by Assignor to Assignee and not returned to such tenant by Assignee.


5.     Counterparts. This Assignment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument. For
purposes of this Assignment, any signature transmitted by e-mail (in pdf format)
shall be considered to have the same legal and binding effect as any original
signature.
6.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Assignment and Assumption of Leases to be executed by their duly authorized
officers on the day and year first above written.


ASSIGNOR:


RRE BENT OAKS HOLDINGS, LLC, a Delaware limited liability company




By: ________________________
Name:
Title:




                     ASSIGNEE:


[_______________________]




By: ________________________
Name:
Title:








Exhibit A – rent roll









E-2
LW:1033795.4

--------------------------------------------------------------------------------













E-2
LW:1033795.4

--------------------------------------------------------------------------------






EXHIBIT F


ASSIGNMENT AND ASSUMPTION OF CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made and
entered into as of __________ 2016, by and between RRE BENT OAKS HOLDINGS, LLC,
a Delaware limited liability company (“Assignor”) and _________________, a
__________________ (“Assignee”).


R E C I T A L S:


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of
_________, 2016 (the “Agreement of Sale”), Assignor has agreed to sell to
Assignee, upon the terms, provisions and conditions set forth therein, certain
property commonly known as Bent Oaks Apartments located at 3600 North Hills
Drive, Austin, TX 78731, all as more particularly described in the Agreement of
Sale (hereinafter “Property”).


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all of Assignor’s right, title and interest in and to
those agreements set forth on Exhibit A attached to and made a part of this
Assignment (collectively, the “Contracts”) and Assignee desires to accept said
assignment and assume the obligations of Assignor under the Contracts, all upon
the terms, covenants and conditions set forth in this instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignor to
Assignee for the Property and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor and Assignee covenant
and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over to Assignee
all of Assignor’s right, title and interest in and to the Contracts. Assignor
agrees to pay and perform all terms, covenants, conditions, agreements and
obligations to be kept and performed under the Contracts to the date of this
Assignment, together with such other obligations of Assignor concerning the
Contracts set forth in the Agreement of Sale.


2.    Assumption. Assignee accepts said assignment and assumes all obligations
of Assignor under the Contracts arising or accruing on or after the date of this
Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts in
connection with events occurring prior to the date of this Assignment.


4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts in
connection with events occurring on or after the date of this Assignment.





5.     Counterparts. This Assignment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument. For
purposes of this Assignment, any signature transmitted


F-1
LW:1033795.4

--------------------------------------------------------------------------------





by e-mail (in pdf format) shall be considered to have the same legal and binding
effect as any original signature.
6.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, Assignor and Assignee have
caused this Assignment and Assumption of Contracts to be executed by their duly
authorized officers on the day and year first above written.


ASSIGNOR:


RRE BENT OAKS HOLDINGS, LLC, a Delaware limited liability company




By: _____________________
Name:
Title:












                     ASSIGNEE:


[________________]




By: _____________________
Name:
Title:






Exhibit A – list of contracts









F-2
LW:1033795.4

--------------------------------------------------------------------------------






EXHIBIT G


FIRPTA






Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the undersigned “Transferor”
which is the owner, directly or indirectly of all of the membership interests of
RRE BENT OAKS HOLDINGS, LLC, a Delaware limited liability company, which has
legal title to a U.S. real property interest under local law, will be the actual
transferor of the property for U.S. tax purposes and not the disregarded entity.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Transferor, the undersigned
hereby certifies as follows:


1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



2.
Transferor is not a disregarded entity, as defined in Treas. Reg. §
1.1445-2(b)(2)(iii);



3.
Transferor’s U.S. taxpayer identification number is _____________________; and



4.
Transferor’s office address is 1845 Walnut Street, 18th Floor, Philadelphia, PA
19103.

    
Transferor understands that the above information may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.


Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this instrument and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has the authority to sign this document in such
capacity.


TRANSFEROR:


RESOURCE REAL ESTATE INVESTORS 7, L.P., a Delaware limited partnership


By: Resource Capital Partners, Inc., a Delaware corporation, its general partner




By:________________________
Name:
Title:


Dated: _________________, 2016



EXHIBIT H


G-1
LW:1033795.4

--------------------------------------------------------------------------------





NOTICE TO TENANTS
_________, 2016
PERSONAL DELIVERY
Residents of Bent Oaks Apartments
3600 North Hills Drive
Austin, TX 78731

Dear Resident:


Notice is hereby given to the tenants of Bent Oaks Apartments (the “Property”)
that the current owner of the Property (the “Seller”), has sold the Property to
____________(“Buyer”), effective as of this date. Buyer has assumed all of the
obligations of Seller, as landlord under your lease, including any obligations
with respect to your security deposit. Buyer acknowledges that it has received
and is responsible for your security deposit in the amount listed on the
Addendum hereto, which security deposit has been transferred to Buyer, less any
amounts applied by Seller listed on the Addendum attached hereto. Any pending
claims by Seller against your security deposit are also described on the
Addendum attached hereto. Buyer is now your landlord and all future rent
payments under your lease shall be made to Buyer.
In the event that your rent payments are made to Seller via an ACH, other
automatic debit system, or the WIPS program, such payments shall be rejected as
of the date hereof and you should make alternative arrangements with Buyer for
the payment of your rent.
Buyer’s address for purposes of your lease is as follows:
___________________
___________________
Attn: _______________


All future rental payments should be hand delivered to the on-site rental
office.
Sincerely,


SELLER:


RRE BENT OAKS HOLDINGS, LLC, a Delaware limited liability company




By:____________________________
Name:
Title:


BUYER:


[_________________]




            
By:______________________________
Name:
Title:


H-1
LW:1033795.4

--------------------------------------------------------------------------------














ADDENDUM


Tenant: ____________________


Unit No.: ___________________


Original Security Deposit Amount: $___________


Amount of Security Deposit Previously Applied: $____________


Existing Security Deposit Amount Being Transferred: $__________


                     


LW:1033795.4

--------------------------------------------------------------------------------









SCHEDULE 5(b)


[DOCUMENTS]


To the extent in Seller’s possession or control:


1.
Real and personal property tax bills and assessed value for the prior 2 years
and year-to-date.

2.
Copies of any warranty agreements which Seller may have been covering the
Property

3.
Copies of all Contracts

4.
Current rent roll with a delinquency status report

5.
Operating account bank statements for prior 2 years and year-to-date

6.
Operating income and expense detail for the prior 2 years and year-to-date

7.
Details of any financial arrangements with apartment brokers, locators, etc.

8.
Copies of current insurance certificates

9.
Copy of Seller’s current Owner’s Policy of title insurance

10.
Copy of Seller’s existing survey

11.
Login information for Conservice (RUBS)













LW:1033795.4